      Case 2:20-cr-00224-RAH-JTA Document 119 Filed 07/23/21 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

UNITED STATES OF AMERICA                           )
                                                   )       CRIMINAL ACTION NO.
v.                                                 )       2:20-cr-224-RAH
                                                   )             [WO]
LONNIE MITCHELL                                    )

                AMENDED MEMORANDUM OPINION and ORDER

        This Opinion amends the Opinion (Doc. 88) entered by the Court on July 19,

2021.1

        Defendant Lonnie Mitchell (“Mitchell”) was charged on October 29, 2020, in

an indictment with one count of possession of a firearm and ammunition after having

previously been convicted of a felony in violation of 18 U.S.C. § 922(g)(1). (Doc.

1.) On December 7, 2020, he filed a motion to suppress all evidence seized from a

residence (Yarbrough Street) during the execution of a search warrant on September

16, 2020, and any statements made after his arrest on the same date. Claiming the

officers did not have probable cause to search the residence, Mitchell contends all

evidence seized and statements made should be suppressed because the search

violated the Fourth Amendment to the United States Constitution.

        After a two-part evidentiary hearing on the motion, the Magistrate Judge



1
 This Amended Opinion removes a reference on page 10 and alters language in the conclusory paragraph from the
July 19, 2021, Opinion.
     Case 2:20-cr-00224-RAH-JTA Document 119 Filed 07/23/21 Page 2 of 13




recommended the court grant the Motion to Suppress Evidence. (Doc. 65.) On June

28, 2021, the United States filed the Government’s Partial Objections to the Report

and Recommendation of the Magistrate Judge. (Doc. 68.) Upon an independent and

de novo review of the record, including a review of the transcript, and for the reasons

that follow, the court rejects the Recommendation of the Magistrate Judge that the

Defendant’s Motion to Suppress be granted.


                          I. STANDARD OF REVIEW

      When a party objects to a magistrate judge’s report and recommendation, the

district court must review the disputed portions of the recommendation de novo. 28

U.S.C. § 636(b)(1).     The district court “may accept, reject, or modify the

recommendation; receive further evidence; or resubmit the matter to the magistrate

judge with instructions.” FED.R.CRIM.P. 59(b)(3).

      De novo review requires the district court to independently consider factual

issues based on the record. Jeffrey S. ex rel. Ernest S. v. State Bd. of Educ. of Ga.,

896 F.2d 507, 513 (11th Cir. 1990). “Although de novo review does not require a

new hearing of witness testimony, United States v. Raddatz, 447 U.S. 667, 675–76,

100 S.Ct. 2406, 2412–13, 65 L.Ed.2d 424 (1980), it does require independent

consideration of factual issues based on the record.” Id. If the magistrate judge

made findings based on witness testimony, the district court must review the
                                           2
     Case 2:20-cr-00224-RAH-JTA Document 119 Filed 07/23/21 Page 3 of 13




transcript or listen to a recording of the proceeding. Id. The court has reviewed the

transcript of the suppression hearing in its entirety.


                                  II. DISCUSSION

      The Magistrate Judge provided a thorough recitation of the facts in her

recommendation. Consequently, a summary of the facts related to the motion to

suppress is not necessary, as the court adopts the Magistrate Judge’s findings of fact

as set forth in the recommendation.

      A. The Lack of a Substantial Basis to Find Probable Cause

      The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.”

U.S. Const. Amend. IV. The Amendment protects individuals against unreasonable

searches of “their persons [and] houses.” Minnesota v. Carter, 525 U.S. 83, 88

(1998) (alteration in original). The Fourth Amendment further provides that “no

Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and

particularly describing the place to be searched, and the persons or things to be

seized.” U.S. Const. Amend. IV. Probable cause to support a search warrant exists

when “there is a fair probability that contraband or evidence of a crime will be found

in a particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983); United States v.

Trader, 981 F.3d 961, 969 (11th Cir. 2020).
                                           3
     Case 2:20-cr-00224-RAH-JTA Document 119 Filed 07/23/21 Page 4 of 13




      Mitchell contends that the affidavit supporting the issuance of the search

warrant did not establish probable cause. A court reviewing the issuance of a search

warrant by a state court judge is not to conduct a de novo probable cause

determination, but is merely to decide whether the evidence viewed as a whole

provided a “substantial basis” for the finding of probable cause at the time the

warrant was issued. Massachusetts v. Upton, 466 U.S. 727, 732-33 (1984) (per

curiam); Gates, 462 U.S. at 236.

       The task of the issuing [judge] is simply to make a practical, common-
      sense decision whether, given all the circumstances set forth in the
      affidavit before him, including the “veracity” and “basis of knowledge”
      of persons supplying hearsay information, there is a fair probability that
      contraband or evidence of a crime will be found in a particular place.
      And the duty of a reviewing court is simply to ensure that the [judge]
      had a “substantial basis for ... conclud[ing]” that probable cause existed.

Gates, 462 U.S. at 238–39 (alteration in original). Probable cause “is a fluid

concept—turning on the assessment of probabilities in particular factual contexts[.]”

United States v. Brundidge, 170 F.3d 1350, 1352 (11th Cir. 1999).

      The affidavit at issue provides the following information:

      1. On August 25, 2020, Agents met with an individual who stated that he/she
         had resided at this residence, during a time that he/she was completing sex
         for money jobs at the instruction of LONNIE DONTAE MITCHELL.

      2. Narcotics possession and usage along with firearms were described as
         being present at any given time.

      3. Personal items were left behind when he/she left the residence in fear of
                                           4
     Case 2:20-cr-00224-RAH-JTA Document 119 Filed 07/23/21 Page 5 of 13




         his/her safety for wanting to leave the way of life.

      4. Agents met with a second individual who stated that he/she had
         periodically stayed at this residence, during a time that he/she was
         completing sex for money jobs at the instruction of LONNIE DONTAE
         MITCHELL.

      5. An Alabama Identification Card and other identifying documents were
         taken from this individual by B.J. at the direction of MITCHELL.

      6. On September 13, 2020, a third individual stated that he/she was recently
         at the residence (within 24 hours) and had personal items still inside.

      7. He/she stated that multiple persons stayed at the residence at any given
         time and that MITCHELL utilized a room with all new furniture and
         electronics purchased with illegal proceeds.

      8. Documents, records, drug paraphernalia, narcotics, and firearms were
         described as being present within the last 24 hours.

      Based upon the aforementioned facts and observations, my training and
      experience and conversations that I have had with other Law Enforcement
      officers and reports that I have read, it is my opinion that the persons listed on
      this Search Warrant have committed and are engaged in an ongoing
      conspiracy to commit the crimes of; Human Trafficking 1st Degree 13A-6-
      152 (A Felony); Unlawful Distribution of Controlled Substance 13A-12-211
      (C Felony); Unlawful Possession of Controlled Substance 13A-12-211 (C
      Felony); Unlawful Possession of Controlled Substance 13A-12-212 (D
      felony); Certain Persons Forbidden to Possess Pistol 13A-11-72 (C Felony).

(Doc. 41-1 at 4.)

      The Government objects to the Magistrate Judge’s determination that the

affidavit did not provide a substantial basis for the Montgomery County Circuit

Court Judge to find probable cause to issue the warrant to search the residence on

                                           5
     Case 2:20-cr-00224-RAH-JTA Document 119 Filed 07/23/21 Page 6 of 13




Yarbrough Street. The Government also objects to the Magistrate Judge’s finding

that the Affidavit did not establish a sufficient connection between the residence and

the crimes as alleged.

      A Montgomery County circuit judge reviewed Agent R. Holston’s affidavit

and determined that probable cause to search the Yarbrough residence did exist.

Conversely, the Magistrate Judge also reviewed Agent Holston’s affidavit but found

probable cause was lacking. The question of probable cause in this case easily could

be debated among similarly-experienced jurists, and the conclusions would likely

mirror those of either judge. See United States v. Leon, 468 U.S. 897, 914 (1984)

(“Reasonable minds frequently may differ on the question whether a particular

affidavit establishes probable cause, and we have thus concluded that the preference

for warrants is most appropriately effectuated by according ‘great deference’ to a

magistrate’s determination.”).

      To the extent the Magistrate Judge found that the affidavit did not provide a

substantial basis for the state court judge to find probable cause to issue the warrant,

the undersigned agrees. The facts contained in the affidavit leave much to be

desired. For example, the affidavit does not clearly state that sex-for-money jobs

occurred at the Yarbrough residence. Also, with respect to the first and second

individuals, the affidavit does not state the specific time period they were present in

                                           6
     Case 2:20-cr-00224-RAH-JTA Document 119 Filed 07/23/21 Page 7 of 13




the Yarbrough residence. Although the affidavit states the third individual was

present in the residence within a 24-hour period and that Mitchell had a room with

new furniture purchased with illegal proceeds, the affidavit generally states drug

paraphernalia, narcotics, and firearms were present, and that “multiple persons

stayed at the residence at any given time.” (Doc. 52-3 at 4.) This court, therefore,

agrees that the affidavit, on its face, did not provide a substantial basis for the state

court judge to find probable cause to issue the no-knock warrant.                   This

determination, however, does not end the inquiry.

      B. The Leon Good Faith Exception

      In United States v. Leon, supra, the Supreme Court recognized a good faith

exception to the exclusionary rule for searches conducted pursuant to warrants.

Observing that the purpose of the exclusionary rule is to deter unlawful police

conduct, the Court found that this purpose would not be served, and the rule should

not be applied, when officers engage in “objectively reasonable law enforcement

activity.” 468 U.S. at 918–19. In particular, the Court held that the suppression of

evidence would have no deterrent effect “when an officer acting with objective good

faith has obtained a search warrant from a judge or magistrate and acted within its

scope.” Id. at 920. Under Leon, searches conducted pursuant to warrants will rarely

require suppression; however, the Leon court did identify four situations in which

                                            7
     Case 2:20-cr-00224-RAH-JTA Document 119 Filed 07/23/21 Page 8 of 13




suppression would be appropriate. Id. at 923. These situations are: (1) where “the

magistrate or judge in issuing a warrant was misled by information in an affidavit

that the affiant knew was false or would have known was false except for his reckless

disregard of the truth”; (2) “where the issuing magistrate wholly abandoned his

judicial role”; (3) where the affidavit supporting the warrant is “so lacking in indicia

of probable cause as to render official belief in its existence entirely unreasonable”;

and (4) where, depending upon the circumstances of the particular case, a warrant is

“so facially deficient – i.e., in failing to particularize the place to be searched or the

things to be seized – that the executing officers cannot reasonably presume it to be

valid.” Id. at 923 (internal quotation marks omitted).

      The Magistrate Judge found that the third exemption to the Leon good-faith

exception applies because “the affidavit is so obviously lacking in indicia of

probable cause that official belief in the validity of the search warrant was entirely

unreasonable.” (Doc. 65 at 35.) The Government objects to this finding.

      When determining whether the third exemption applies, the court looks to the

face of the affidavit. Martin, 297 F.3d 1308, 1313 (11th Cir. 2002) (“[W]e look to

the face of the particular affidavit at hand in order to determine whether the warrant

is so devoid of probable cause that [the officer’s] belief in its validity at the time it

was issued was entirely unreasonable.”); United States v. Robinson, 336 F.3d 1293,

                                            8
     Case 2:20-cr-00224-RAH-JTA Document 119 Filed 07/23/21 Page 9 of 13




1296 (11th Cir. 2003) (“[T]o determine whether an affidavit lacks sufficient indicia

of probable cause, we look only at the face of the affidavit.”). Suppression is only

warranted if the affidavit supporting the warrant was “so lacking in indicia of

probable cause as to render official belief in its existence entirely unreasonable.”

Brown v. Illinois, 422 U.S. 590, 610-11 (1975).

      While the affidavit may have lacked some specificity, it did allege that two

individuals had resided or stayed in the residence and completed sex-for-money jobs

at Mitchell’s instruction, with the first of those individuals reporting that guns and

drugs were present and that she left the residence in fear of her safety and the second

individual reporting that documents were taken from her at Mitchell’s instruction.

More importantly, the affidavit also stated that a third individual, who was recently

at the residence during the last 24 hours, had provided a description of a room used

by Mitchell, and reported that documents, drug paraphernalia, narcotics, and

firearms were present in the house. Thus, it would be reasonable for an officer to

believe that Mitchell stayed in the residence and that ongoing criminal activity

occurred there. This court therefore cannot conclude that the warrant affidavit was

so lacking in an indicia of probable cause as to render belief in its existence entirely

unreasonable.

      The court now turns to the question of good faith. The good-faith exception

                                           9
    Case 2:20-cr-00224-RAH-JTA Document 119 Filed 07/23/21 Page 10 of 13




requires suppression of the evidence only if the law enforcement officers executing

the warrant in question could not have harbored an objectively reasonable belief in

the existence of probable cause. United States v. Martin, 297 F.3d 1308, 1313 (11th

Cir. 2002). Thus, the court may look beyond the four corners of the affidavit and

search warrant to determine whether Agent Holston reasonably relied upon the

warrant. See Martin, supra.

      During the suppression hearing, Agent Holston testified that he was aware

Mitchell had a prior robbery conviction, as well as a charge against him for being a

person forbidden from possessing a firearm. (Doc. 53 at 13.) Beginning in 2020,

the first individual listed in the affidavit gave multiple statements to Agent Holston

and/or other law enforcement officers. (Id. at 14.) This first individual reported that

she stayed with Mitchell, B.J. (another female), and the second individual, in the

Yarbrough residence, that Mitchell subjected her to sex-for-money acts, that he

provided her narcotics in return for performing the acts, and that she was required to

give money that she earned from the acts to Mitchell or another female. (Id. at 14-

15, 17, 21, 64.) In addition to reporting that Mitchell, or at his direction another

female, would physically beat girls who did not do what was expected of them, she

also reported that the commercial sex acts (“plays”) were set up through a website

called “Skip the Games” (Id. at 15.) She also provided a statement that the

                                          10
     Case 2:20-cr-00224-RAH-JTA Document 119 Filed 07/23/21 Page 11 of 13




distribution of narcotics occurred in the residence on multiple occasions over several

months. (Id. at 21.) She also commented that she believed that the third individual

was her “replacement.” (Doc. 23.) The agent’s understanding was that the first

individual left the residence in April 2020.2 (Id. at 105)

       Agent Holston also testified about an undercover operation on September 12-

13, 2020. An undercover officer responded to an ad on the Skip the Games website

and arranged for a meeting at a hotel. (Id. at 29.) When B.J. arrived with the second

and third individuals at the hotel, law enforcement officers took them into custody

and brought them to the police command center for questioning. (Id. at 30.) The

second individual reported that the heroin found in her wallet came from “our house”

on Yarbrough Street. (Id.) She also told an officer that B.J. took away her social

security card at Mitchell’s direction. (Id. at 31.)

       The third individual provided multiple statements, including a formal

interview as well as comments to the takedown officer and an informal discussion

with Agent Holston after her interview. The third individual told the takedown

officer that she was on a video chat with Mitchell at the time they were taken into

custody. (Id. at 33.) Agent Holston also testified that, through his investigation, he



       2
        Agent Holston initially testified that his understanding was that the first individual left the
residence between one and three months before the search warrant was obtained. (Id. at 25.)
                                                  11
    Case 2:20-cr-00224-RAH-JTA Document 119 Filed 07/23/21 Page 12 of 13




learned that it was common for Mitchell to video chat with one of the females in the

room when a sex-for-money act was committed. (Id.) At some point, the third

individual told Agent Holston that Mitchell normally had a firearm, that she

managed the narcotics transactions for Mitchell, and that the drugs were kept in and

sold from the Yarbrough residence. (Id. at 35-36.) During the early morning hours

of the investigation on September 13, 2020, this third individual also stated that she

had been at the Yarbrough residence within the last 24 hours. (Id. at 36.) Agent

Holston also obtained information from the third individual’s phone. On the night

of the undercover operation, Agent Holston found multiple message threads where

she was engaged in a conversation with Mitchell about narcotics transactions, plays,

and “moneys coming in and going out.” (Id. at 38.)

      It is clear from Agent Holston’s testimony regarding the knowledge he

received during the course of his investigation, including the multiple statements

from the individual women, a review of the website, and cell phone records, that he

had reason to believe there was a connection between Mitchell and the Yarbrough

residence and that ongoing criminal activity was occurring in the house. When

considering the totality of the circumstances, this court finds that a reasonably well-

trained officer would have relied upon the warrant. United States v. Taxacher, 902

F.2d 867, 872 (11th Cir. 1990). Consequently, the Leon good faith exception is

                                          12
     Case 2:20-cr-00224-RAH-JTA Document 119 Filed 07/23/21 Page 13 of 13




applicable to the search of the Yarbrough residence.



                                              III. CONCLUSION

        For the reasons as stated, the court concludes as follows:

        1. To the extent the Government objects to the Magistrate Judge’s

             determination that the Leon good faith exemption is applicable, that the

             good faith exception does not apply with respect to the search of the

             Yarbrough residence, and that the evidence obtained and the Defendant’s

             statement should be suppressed as the fruit of the poisonous tree, the

             Government’s objections are SUSTAINED and the Recommendation is

             REJECTED.

        2. The Motion to Suppress is DENIED.3

        DONE, on this the 23rd day of July, 2021.


                                             /s/ R. Austin Huffaker, Jr.
                                           R. AUSTIN HUFFAKER, JR.
                                           UNITED STATES DISTRICT JUDGE




3
  The Court addressed the Defendant’s argument regarding the scope of the warrant to search the Yarbrough
residence in a separate Order and Opinion.
                                                       13
